People v Bottex (2018 NY Slip Op 00390)





People v Bottex


2018 NY Slip Op 00390


Decided on January 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2018

Sweeny, J.P., Richter, Andrias, Webber, Oing, JJ.


5504 4823/12

[*1]The People of the State of New York, Respondent,
vRosemond Bottex, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Susan H. Salomon of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ross D. Mazer of counsel), for respondent.

Judgment, Supreme Court, New York County (A. Kirke Bartley, Jr., J.), rendered March 31, 2014, convicting defendant, after a jury trial, of grand larceny in the fourth degree and petit larceny, and sentencing him, as a second felony offender, to an aggregate term of two to four years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence established that defendant committed larceny as to customers of the fraudulent security guard training business where he was employed. The jury could reasonably have concluded that defendant was accessorially liable for false representations and promises made by other participants in the scheme, that he personally made statements that he knew to be false to the customers and that he displayed a consciousness of guilt.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2018
CLERK